                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

            Plaintiff,

v.                                      Case No. 18 CR 154

VAN L. MAYES,

            Defendant.


 REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO COMPEL UN-REDACTED
                            DISCOVERY


     The government has agreed to provide discovery as requested

with only the names and addresses of witnesses redacted. This

agreement   is   greatly   appreciated.   Unfortunately,    it   does   not

resolve the issue which has been raised in the defendant’s motion

to disclose the identity of the informant, which will be addressed

in a separate reply.

     Dated at Milwaukee, Wisconsin, this 10th day of August, 2020.


                                  Respectfully submitted,

                                  /s/   Robert G. LeBell

                                  Robert G. LeBell, SBN: 01015710
                                  Attorney for Defendant
                                  1223 N. Prospect Avenue
                                  Milwaukee, WI 53202
                                  (414) 276-1233
                                  Fax: (414) 239-8565
                                  dorbell@ldm-law.com




     Case 2:18-cr-00154-PP-WED Filed 08/10/20 Page 1 of 1 Document 90
